Citation Nr: 1342363	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-34 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than July 1, 2007, for the restoration of VA disability compensation benefits. 

2.  Entitlement to waiver of a debt due to overpayment of VA disability benefits.


REPRESENTATION

Appellant represented by:	David Whisnant, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from September 1975 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

As Counsel for the Veteran has representation limited to the effective date for the restoration of VA disability compensation and for a waiver, the Board is addressing the claim for increase for the left knee in a separate decision.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of the hearing is in the Veteran's file.  

The issue of waiver is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A warrant for the arrest of the Veteran for a felony crime was issued on April 18, 2002.

2.  VA sent to the Veteran a notification of discontinuance of compensation benefits due to fugitive status on March 30, 2004.


3.  On June 20, 2007, the Veteran file for restoration of VA compensation benefits and notified VA that the warrant for arrest had been cleared on September 3, 2004.

4.  VA restored compensation benefits effective July 1, 2007.

5.  The Veteran met the definition of a fugitive felon during the period from April 18, 2002, to July 1, 2007, as he left the state of Georgia, where the warrant was issued. 


CONCLUSION OF LAW

The criteria for an effective date earlier than July 1, 2007, for the restoration of compensation benefits have not been met.  38 C.F.R. § 3.665(n) (2013).  

VCAA Notice and Assistance

The United States Court of Appeals for Veterans Claims (the Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002). 

In this case, the issue before the Board is a legal one, as there is no dispute as to the essential facts required to resolve the matter.  The outcome of the appeal is governed by the interpretation and application of the law and regulations, rather than by consideration of the adequacy of the evidence or resolving conflicting evidence.  Accordingly, the notice and duty to assist provisions of the VCAA are inapplicable and no further development under the VCAA is required.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Regulations

Compensation is not payable on behalf of a veteran for any period during which he is a fugitive felon. The term "fugitive felon" means a person who is a fugitive by reason of: (i) fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal law.  38 C.F.R. § 3.665(n); 38 U.S.C.A. § 5313B.

Under the Veterans Benefits Administration Adjudication Procedures Manual, VA will resume an award effective the date the beneficiary is out of fugitive felon status, which is the earlier of the following dates:  the date of arrest for the particular warrant that is the subject of the referral from OIG, or the date the warrant is determined to be invalid by the warrant agency, a court, or OIG.  M21-1MR, Part X, 16.2.e.  However, if a beneficiary fails to reopen a claim within one year after notification of discontinuance of benefits due to fugitive status, VA will resume benefits from the date of claim, and delay payments until the first of the month after the effective date of the award.  M21-1MR, Part X, 16.2.g.

"VA interpretations of its own regulations in its Adjudication Procedures Manual are 'controlling' as long as the interpretation is not plainly erroneous or inconsistent with the regulation.  Smith v. Shinseki, 647 F.3d 1380, 1385 (2011) (quoting Thun v. Shinseki, 572 F.3d 1366, 1369 (2009) (quoting Auer v. Robbins, 519 U.S. 452, 461, (1997))). 

Evidence 

On April 18, 2002, the Sherriff's Department of Fulton County, Georgia, issued a bench warrant for the Veteran's arrest for two counts of felony assault. 


The Veteran testified that at that time he was homeless, living under a bridge in Georgia.  A neighbor mistakenly received a copy of the warrant in her mail and brought it to the Veteran's attention.  Upon learning of the outstanding warrant, he contacted his probation officer who told him that he had a court date, but offered no other information.  About one year later, the Veteran moved to Florida to live with his sister without taking any steps to resolve the outstanding warrant.  Board Hearing Transcript, 7-8 (May 2013).

Law enforcement authorities advised VA of the outstanding warrant.  On March 30, 2004, and June 20, 2005, VA sent notice of discontinuance of benefits to the Veteran's address of record.  The notices informed the Veteran that VA would discontinue benefits until he showed that the warrant was cleared.

On September 3, 2004, the Veteran returned to Georgia for a vacation.  He was pulled over for a traffic infraction and arrested for the outstanding warrant.  On September 23, 2004, the felony charges were pleaded down to misdemeanors.

On June 20, 2007, the Veteran filed for restoration of his VA compensation benefits.

In July 2008, the RO restored benefits effective July 1, 2007.  The rationale was that the Veteran did not notify VA that the warrant was cleared within one year from the date of notice of discontinuance (6/20/05); therefore, benefits must resume on the first of the month following notice that the warrant was cleared (received 6/21/07).

Analysis

The Veteran contends that his VA disability compensation should not have been suspended for the period from April 18, 2002, to July 1, 2007, because he was not convicted of a felony and he did not intend to flee to avoid prosecution for a felony.  




The Veteran also contends that if he is found to be a fleeing felon, VA should resume payment of disability payments effective September 3, 2004, the day the warrant cleared.

The Veteran contends that he was not a fugitive felon because he was not convicted of a felony.  However, an arrest warrant for felony assault was pending in Fulton County, Georgia from April 18, 2002, to September 3, 2004.  As a fugitive felon is anyone who is fleeing to avoid prosecution of a felony, the ultimate disposition of the felony is irrelevant.  38 C.F.R. § 3.665(n). 

The Veteran also contends that he never intended to flee prosecution and that he would have attended a court date if he knew about it.  Board Hearing Transcript, 8 (May 2013).  However, the Veteran testified that a neighbor showed him the warrant and that he later discussed the warrant, and associated the court date, with his probation officer.  After approximately one year the Veteran moved to Florida, without taking any additional steps to resolve the warrant.  

The Board finds that the Veteran knowingly avoided an outstanding arrest warrant for felony assault.  The Veteran left the state and did nothing to resolve the warrant.  For these reasons, the Board finds that the Veteran was a fugitive felon.

The Veteran further contends that if he is found to be a fleeing felon, then VA should restore his compensation benefits effective September 3, 2004, the date of his arrest, and in effect, the date the warrant actually cleared.  

As there is no other regulation pertaining to the restoration of a fugitive felon's benefits, the Veterans Benefits Administration Adjudication Procedures Manual is the controlling authority.  See Smith, 647 F.3d at 1385.






The Manual provides that if a Veteran fails to reopen a claim to restore benefits within one year after notification of discontinuance of benefits due to fugitive status, benefits are to resume effective from the date of claim, and the first payment is delayed until the first of the month after the effective date of the award.  M21-1MR, Part X, 16.2.g

It is undisputed that VA sent notification of discontinuance of benefits to the Veteran's address of record in June 2005 and the Veteran filed a claim to restore benefits on July 20, 2007.  As the Veteran's claim was filed more than one year after the June 2005 notice, M21-1MR, Part X, 16.2.g dictates that benefits are to resume effective June 20, 2007, the date of claim.  The regulation further requires that the first payment will be delayed until July 1, 2007, the first of the month after the effective date of the award.

Therefore, the Board must deny entitlement to an effective date earlier than July 1, 2007, for the restoration of compensation benefits.


ORDER

An effective date earlier than July 1, 2007, for the restoration of VA compensation benefits is denied. 


REMAND

In a statement to VA in October 2007, the Veteran through counsel requested a waiver of debt due to overpayment of VA disability benefits for the period of April 18, 2002, to July 1, 2007, when the Veteran's status was "fugitive felon."  







In internal correspondence in December 2007, the RO determined that the request for waiver was premature since the exact amount of the overpayment was not yet known.  

As the Board has now decided the question of the effective date for restoration of VA disability compensation, which has an impact on the amount of the overpayment, the request for waiver is ripe for adjudication.

Accordingly, the case is REMANDED for the following action:

Adjudicate the request for waiver of debt due to overpayment of VA disability benefits for the period of April 18, 2002, to July 1, 2007, when the Veteran's status was "fugitive felon." 

The adjudication must address 38 C.F.R. § 1.963(a) (recovery of overpayment if there is no indication of fraud, misrepresentation, or bad faith) and (b) (timeliness of the request for waiver); and, if applicable, 38 C.F.R. § 1.965 (equity and good conscience, which would require a financial status report from the Veteran). 

If any benefit is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


